DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-7 in the reply filed on 8/9/2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Specification
The abstract of the disclosure of the Pub No U.S 2019/0274700 is objected to because it contains legal phraseology such as “comprises” in line 12.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutery double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute} so as to prevent the unjustified or improper timewise extension of the “right fo exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutary cbvicusness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s} because the examined application claim is either anticipated by, or would have been obvious over, the reference claimis). See, e.g., in re Berg, 140 Fad 1428, 46 USPO8d 1226 (Fed. Oi. 1998): in re Goodman, 11 F.od 1946, 29 USPOQed 2010 (Fed. Cir 1993); in re Longl 759 F.2d 687, 225 USPO 645 (Fed. Gir. 1985): in re Van Omum, 686 F.2d 937, 214 USFO 761 (CGPA 1982): in re Vagds, 422 
 A timely fled terminal disclaimer in compliance with 37 CFR 1.921 io) aor 1.324 (cd) may be used to overcorne an actual or provisional relection based on a nonsiaiutary double patenting ground provided the conflicting applicalion or patent either is shown fo be commonly owned with this application, or claims an invention made as a result of activities uncertaken within the scope of 4 joint research agreement. i4. Effective January 1, 1994, a registered attorney or agent of recard may sign a terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.730).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 17 of U.S . Pat. No.8,382,782. Although the conflicting claims are not identical, they are not patentably distinct from each other because the clairns in the current pending application are anticipated by the claims in the cited U.S. Pat. No. 8,382,782. In particular, claims 1, 17 of ‘782 includes at least the limitations found in claim 1 of the instant application, e.g., an ultrasonic surgical instrument comprising: a housing; an ultrasonic transducer assembly; a motor; an outer sheath; a blade coupled to the ultrasonic transducer assembly. (See in re Goodrnan, 11 FP. Sd 1046, 28 USPGed 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.

Claims 2-7 are also rejected on the ground of nonstatutory obviousness-type double patenting by virture of their dependency from claim 1.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S . Pat. No.9,259,234. Although the conflicting claims are not identical, they are not patentably distinct from each other because the clairns in the current pending application are anticipated by the claims in the cited U.S. Pat. No.9,259,234. In particular, claim 1 of ‘234 includes at least the limitations found in claim 1 of the instant application, e.g., an ultrasonic surgical instrument comprising: a housing; an ultrasonic transducer assembly; a motor; an outer sheath; a blade coupled to the ultrasonic transducer assembly/ a horn. (See in re Goodrnan, 11 FP. Sd 1046, 28 USPGed 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
Claims 2-7 are also rejected on the ground of nonstatutory obviousness-type double patenting by virture of their dependency from claim 1.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771